THE UN|TED STATES D|STR|CT COURT
' FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

DONNA HAASE,

P|aintiff, :

v. : 3:16-CV-1480
(JUDGE MARlAN|)

CAROLYN W. COLV|N,
ACT|NG COMMISS|ONER OF
SOC|AL SECUR|TY,

Defendant.

OPlN|CN AND ORDER

 

Presently before the Court is Magistrate Judge Carlson’s Report and
Recommendation (“R&R”) (Doc. 14) recommending that the appeal of P|aintiff Donna
Haase from the decision of an Administrative Law Judge denying her application for social
security disability benefits, be denied. Plaintif'i has filed Objections (Doc. 15), to which
Defendant tiled a response (Doc. 16). For the reasons that follow, the Court will overrule
Plaintiff’s Objections and adopt the pending R&R.

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
a U.S.C. § 636(b)(1)(B). |f a party timely and properly liles a written objection to a N|agistrate
Judge's Report and Recommendation, the District Court “sha|| make a de novo

determination of those portions of the report or specified proposed findings or

 

 

 

recommendations to which objection is made.” /d. at § 636(b)(1)(C); see also, Brown v.
Asfrue, 649 F.3d 193, 195 (3d Cir. 2011); M.D. Pa. Loca| Rule 72.3.

Plaintiff argues in her Objections that substantial evidence does not support (1) the
ALJ’s RFC assessment (Doc. 15, at 1-3) or (2) the ALJ’s credibility assessment (id. at 3-5).
Although each of P|aintiff’s Objections are |arge|y, if not entire|y, conclusory and without
legal or factual support, the Court wi|| briefly address them in turn.

With respect to the ALJ’s RFC assessment, and the Magistrate Judge's analysis
thereof, Plaintiff argues that the Magistrate Judge erred in “fail[ing] to consider that the VE
did not describe the experience that formed his opinion.” (ld. at 2). |n support of this
argument, P|aintiff strangely relies exclusively on Seventh Circuit case |aw. However, as
explained by the Defendant, the Third Circuit has largely departed from the Seventh
Circuit’s reasoning with respect to whether, and when, a VE must describe the experience
forming the basis of his or her opinion. (Doc. 16, at 2-3). See, Welsh v. Comm’r of Soc.

Sec., 662 F.App’x 105, 109-110 (3d Cir. 2016).1 P|aintiff’s argument is thus without merit.

 

1 |n Welsh, the Third Circuit explained:

To the extent Welsh takes issue with the ALJ's refusal to allow his counsel to question the
vocational expert specifically about how she used her personal work experience to
determine the number of available jobs in the area, we also find this argument unavailing
|n support of his argument, Welsh directs us to Donahue v. Barnharf, a case in which the
Seventh Circuit held that if the basis for a vocational expert's conclusions is questioned,
“the ALJ should make an inquiry (simi|ar though not necessarily identical to that of [Federa|
Rule of Evidence] 702) to ind out whether the purported expert's conclusions are reliab|e."
279 F.3d 441, 446 (7th Cir. 2002). The Seventh Circuit’s requirement, however, “has not
been a popular export.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 449 (2d Cir.
2012) (citing several unpublished district court decisions disagreeing with Donahue). We
have not adopted it, nor has any court outside the Seventh Circuit. See id. And with good

2

 

 

 

P|aintiff also argues that the ALJ’s RFC assessment is not supported by substantial
evidence as demonstrated by the Magistrate Judge’s purported failure “to address how the
ALJ considered Haase’s obesity in combination with her impairments namely degenerative
disc disease and lumbar spondy|olisthesis with radicu|opathy.” (Doc. 15, at 3). However,
P|aintiffs assertion misrepresents the scope of the Magistrate Judge’s analysis. Rather, the
Magistrate Judge explained:

Next, the plaintiff argues that the ALJ failed adequately to consider her
obesity - or to consider the combination of her obesity and back impairments
- in making his RFC determination (Pl. Br. at 14-15.) This argument is belied
by the record, where the ALJ specifically found that the plaintiffs obesity was
a severe impairment, (Tr. 28.), and he discussed her elevated BM| in the
context of an overall assessment of the medical record. (Tr. 31-33.) We
agree that the ALJ’s discussion did not focus substantially or at length on the
plaintist obesity, but we do not find that the relatively limited focus on the
plaintiffs obesity renders the decision infirm because the ALJ’s assessment
of the plaintiffs RFC is plainly based on the plaintiffs overall medical profile
and the opinions of medical professionals who were aware of her weight and
other impairments. . . .

Notably, in her testimony in response to questions from her attorney, and in
her answers to the ALJ’s question, the plaintiff never explained in any way
how her obesity impaired her ability to work. lnstead, the only mention in her
testimony is that her weight of 230 pounds was her “normal weight”. (Tr. 53.)
The medical evidence upon which the ALJ relied includes some mention of
the plaintiff’s weight, but does not otherwise focus on this condition as

 

 

reason, as the governing statute provides by its terms that “[e]vidence may be received at
any hearing before the Commissioner of Social Security even though inadmissible under
rules of evidence applicable to court procedure.” 42 U.S.C. § 405(b)(1); see also Bay//'ss v.
Barnhan‘, 427 F.3d 1211, 1218 (9th Cir. 2005) (“A [vocational expert's] recognized
expertise provides the necessary foundation for his or her testimony. Thus, no additional
foundation is required.”). Accordingly, we reject Welsh's argument and conclude the ALJ
did not err in accepting without further probing, the vocational expert's testimony.

Welsh v. Comm’r of Soc. Sec., 662 F.App’x 105, 109-110 (3d Cir. 2016).

3

 

causing particular limitations on the plaintiff aside from her other serious

medical conditions such as her lower back pain, hypersomnia, and sleep

apnea. Moreover, other than to argue generally that the ALJ erred by failing to

discuss the plaintiffs obesity in depth, the plaintiff does not persuasively

argue that there was any evidence in the record that would have shown the

plaintiffs functional limitations were caused or aggravated by her obesity, or

that she experienced other limitations as a result that were not adequately

accounted for in the RFC. . . . The ALJ’s treatment of the plaintiffs obesity

was not erroneous and the plaintiff has not offered a persuasive argument as

to how her obesity caused other or more severe limitations than were already

accounted for in the RFC that the ALJ determined
(Doc. 14, at 25-27)(internal citations and quotations omitted). While P|aintiff complains that
the Magistrate Judge failed “to address how the ALJ considered Haase’s obesity in
combination with her impairments", P|aintiff fails to point to any evidence in the record which
should have yielded a different finding by the ALJ or the Magistrate Judge, and she
continues to fail to offer any “persuasive argument as to how her obesity caused other or
more severe limitations than were already accounted for in the RFC that the ALJ
determined.” As Defendants properly note, “[t]o date, P|aintiff has declined to identify
specific functional limitations that would change if the ALJ had addressed this issue any
differently.” (Doc. 16, at 4).

With respect to the R&R’s analysis of the ALJ’s credibility assessment, P|aintiff
asserts that while the Magistrate Judge “argues that Haase improved with treatment[,] . . .
having an improved condition does not mean that the claimant is not disabled.” (Doc. 15, at

3). Although P|aintiff cites several cases in support of her position, P|aintiff does not apply

the case law to the facts of this action and fails to explain how the Magistrate Judge erred

 

when reviewing the ALJ’s decision. Rather, P|aintiff raised this same argument before the
Magistrate Judge when asserting that the ALJ erred in his assessment of her credibility. As
Magistrate Judge Carlson explained when addressing this argument:

The plaintiff first argues that the ALJ’s assessment of her credibility regarding
the severity of her pain and limitations was legally improper because it was
based too much upon evidence in the record showing improvement she
experienced through treatment. (Pl. Br. at 17.) The plaintiff is essentially
arguing that the ALJ considered evidence of improvement without also
assessing her ongoing conditions and limitations, thus cherry picking isolated
evidence of modest improvement in a way that disregarded other evidence of
ongoing dichulty.

Upon consideration of the ALJ's opinion, we disagree. The ALJ referred to
multiple instances of the plaintiffs documented improvement with respect to
her gait and mobility and her improved neurological examinations in the
context of a decision that thoroughly documented the plaintiffs medical
history. (Tr. 28-35.) ln contrast, the plaintiff does no more than obliquely
argue that the ALJ failed to consider her ongoing conditions and limitations;
but she nowhere cites to any symptoms or other specihc conditions that the
ALJ purportedly overlooked or ignored when he relied upon improvement with
treatment (Pl. Br. at 17-18.)

ln making similar arguments that the ALJ failed adequately to consider the
side effects caused by her medications, the plaintiff ignores the fact that the
ALJ also cited to her own testimony regarding her activities of daily living and
the findings of her medical care providers. Moreover, the plaintiff again does
not identify any functional limitations that the ALJ actually ignored in his
assessment of the evidence; she merely argues generally that his
consideration of the evidence was incomplete.

(Doc. 14, at 27-28). The Court agrees with this analysis set forth in the R&R, and in light of
P|aintiffs failure to offer any substantive argument as to how the ALJ or Magistrate Judge

erred on this issue, declines to further address Plaintiffs unsupported assertion.

 

 

P|aintiff also argues that “[i]t is unclear [ j why Haase would stop working given the
great income she was earning, if not unable to work as alleged.” (Doc. 15, at 4). This same
argument was raised, and addressed, by the Magistrate Judge, (See Doc. 14, at 28-29).
Citing a number of cases from courts within the Third Circuit, the Magistrate Judge
accurately explained that a “[r]eview of the case law in this field does not support this
plaintiffs assertion that her long work history is entitled to great or controlling weight” and
instead, “a plaintiffs work history is simply one factor among many that bear upon her
credibility . . . (Doc. 14, at 28-29). ln response, P|aintiff does not explain why she
believes the R&R is incorrect, or point this court to any case law within this Circuit in support
of her position, instead only citing to an illinois District Court case with limited applicability to
the present matter. The Court therefore finds no basis for overruling the Magistrate Judge’s
findings.

Finally, again citing to only one Seventh Circuit case in support of her position,
P|aintiff asserts that “the Magistrate Judge failed to consider the overlay of Haase’s physical
and mental impairments.” (Doc. 15, at 4). Despite this argument, P|aintiff does not cite to
any portion of the administrative record or any specific evidence that was purpoited|y
overlooked or ignored by either the ALJ or the Magistrate Judge or explain how such
evidence, if it existed, would demonstrate the lack of substantial evidence to support the
ALJ’s assessmentl |nstead, a review of the record demonstrates that the Magistrate Judge

thoroughly reviewed the administrative record, including but not limited to the medical

 

W,,~F»'w< ~…..~.,i,i...W-.,…umw … .,,..,,,,i,'., <.,,.,V ,. ,:,, 1 ,-.`. i, ..,..,...…K,`. .`.,.,., .‘4. W.……..v..~p.v.».iww,».a,.,,",,., i,».… ,.A…W.

reports, clinical findings, and P|aintiff’s own testimony, in recommending to this Court that
substantial evidence supported the ALJ’s ndings.

ACCORD|NGLY, TH|S ¢géké DAY 0F NOVEMBER, 2018, upon de novo
review of Magistrate Judge Carlson’s R&R (Doc. 14), P|aintiffs Objections thereto (Doc.
15), Defendant’s Response (Doc. 16), and all other supporting and opposing briefs and
documentation, |T lS HEREBY ORDERED THAT:

1. The R&R (Doc. 14) is ADOPTED for the reasons discussed therein.

2. Plaintiffs Objections (Doc. 15) are OVERRULED for the reasons discussed herein.
3. P|aintiff’s Appeal is DEN|ED.

4. The Commissioner of Social Security’s decision is AFF|RMED.

5. The Clerk of Court is directed to CLOSE this case.

  

' ' ‘ M’/W
i=(obmni
United States District Judge

